BARTCH, C. J.
(dissenting).
In my judgment this is a case where tbe plaintiff's own negligence was a proximate cause of the injury, and one in' which no right of recovery has been shown to exist. Tbe place or yard where tbe accident happened was level, and tbe *416ground was solid. Tbe engine was switching, and bad passed in front of tbe borses but a few minutes before, and was all tbe while in plain view of tbe complainant. It is idle to say that he was not aware it would be likely to come back shortly. To tbe north, tbe direction in which the plaintiff had to go with his load, the yard, was open, clear, and unobstructed. Notwithstanding this condition of the yard, instead of turning his team, when the engine was but ninety feet away, to the north, parallel with the railroad track, and driving it a few steps on the way out of the yard, where he could have tied on his load with undoubted safety, he heedlessly drove his team toward the track on which the engine was standing, moved-the wagon but three feet from the car where he had loaded, and then stepped into that narrow space, evidently without paying the least attention to the engine, which was in plain view of himself and colaborers. While in that position, tying on his load, he was injured. It seems manifest from .the evidence that with the exercise of ordinary care he could have performed his services with entire safety. His injury resulted from his careless choice of a dangerous method to perform a service, instead of a safe one equally available. And the evidence fails to disclose any wanton or willful negligence on the part of the defendant. Having a few minutes previously passed in front of the horses without frightening them the defendant’s employees would naturally conclude that they could again pass with safety, and, under the circumstances, they were not bound to foresee the accident.
The emission of steam is a usual incident in the movement of an engine which has been standing — a thing which the plaintiff, as a man of ordinary understanding and familiar with the operations in a railroad yard, must have known. It does not appear that the escape of steam, in this instance, was the result of a wanton or willful act of an employee. Nor is it shown that any one of the employees of the defendant was aware of the plaintiff’s perilous position. Under these circumstances, and from the evidence in the record, I am of the opinion that the plaintiff has shown no liability on the *417part of the defendant company. Nor do I agree with the application of some of the propositions of- law in the opinion of the majority, nor in overruling the case of Wells v. Utah Construction Company, 27 Utah 524, 76 Pac. 560. That decision was made b.y a unanimous court, and is not in conflict with the authorities. That the plaintiff was guilty of contributory negligence is apparent from his own evidence as shown by the record, and therefore it was not incumbent upon the defendant, because of its plea in the answer, to also prove such negligence. In such case, where the plaintiff’s own evidence shows him guilty of negligence at the time of the injury, the burden of proof is upon him to show, by a preponderance of the evidence, not by evidence equally balanced, the liability of the defendant.
A careful examination of the record convinces me that the action of the trial court in the premises was erroneous, and that this court ought to grant a new trial. I therefore dissent.